t c memo united_states tax_court elizabeth j prater petitioner v commissioner of internal revenue respondent charles b prater petitioner v commissioner of internal revenue respondent docket nos filed date david de coursey aughtry and george b abney for petitioners brianna b taylor for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties as follows year deficiency dollar_figure big_number big_number penalties sec_6663 dollar_figure dollar_figure dollar_figure after concession sec_1 the issues for decision are whether petitioners failed to report income of dollar_figure dollar_figure and dollar_figure for and respectively related to a trucking business of which mr prater was part owner and whether mr prater is liable for section civil_fraud penalties of dollar_figure dollar_figure and dollar_figure for years and respectively some of the facts have been stipulated and are so found the record in this case also includes a lengthy trial record and voluminous exhibits many of these exhibits had previously been admitted in a criminal prosecution of mr prater and other defendants but much of the evidence was first admitted in the present case both this case and the prior criminal case against mr prater center on his activities as coowner and manager of 1respondent concedes that mrs prater is not liable for the sec_6663 i r c fraud_penalty mrs prater concedes her sec_6015 i r c innocent spouse claim 2section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure carpet transport inc cti there is no doubt that mr prater caused receipts from cti’s business to be omitted from cti’s books_and_records and also from cti’s income_tax returns what mr prater caused to happen to the cash is factually complex and the extent to which he is deemed the recipient of the income is determined herein on the record before us we also determine that mr prater is subject_to the 75-percent fraud_penalty findings_of_fact at the time of filing their petitions petitioners resided in georgia mr prater served as a member of the city council in plainville georgia for years he also served as mayor of plainville georgia for years mr prater operated a number of businesses before cti including a dump truck business and a used car business he is an intelligent and hard-working businessman carpet transport inc in mr prater acquired a one-third ownership_interest in cti the company had approximately trucks and big_number employees by the early 1990s cti was headquartered in calhoun georgia cti operated as a common carrier providing motor freight transportation through the states of the continental_united_states cti’s primary cargo was carpet mr prater acquired a one-third interest in cti in date with lynwood s warmack mr warmack and gary owens mr owens in the early 1990s mr owens passed away and mr prater and mr warmack purchased mr owens’ interest and became the sole owners of cti a cti backhaul after cti completed a delivery from its headquarters to another destination cti would try to arrange a backhaul trip a backhaul is the delivery of cargo from as close to the first delivery as possible to as close to cti’s headquarters in calhoun georgia as possible the goal of a backhaul is to avoid having a truck travel long distances without any cargo mr prater arranged all backhaul trips for cti the checks received for backhauls were given to mr prater by the drivers when they returned from their trips the checks would be paper clipped to the outside of the trip envelopes and mr prater would then pay the driver sec_25 percent of the backhaul amounts mr prater would place the freight bills that were attached to the backhaul checks in garbage bags he would then endorse the checks and take control_over them generally mr prater would give the checks to cti employees to have the checks cashed and the cash distributed as he directed from to backhaul checks totaling dollar_figure were not deposited into cti’s bank accounts specifically dollar_figure dollar_figure and dollar_figure in backhaul checks were not deposited into cti’s bank accounts in and respectively a portion of the cash from the backhaul checks was used to pay the drivers and large amounts were provided to w j plemons insurance inc pi and held in a prepaid insurance account in cti’s name b cti department of transportation regulations the department of transportation dot regulated and limited the number of hours that truck drivers could drive the dot required truck drivers to keep logs which were then inspected by dot the logs would provide the driver’s departure time when the driver stopped and for how long a driver would be off- log if he drove miles or hours not recorded as required the dot would then compare the drivers’ logs for consistency against other documents such as toll or gas receipts which often had a timestamp the dot shut down cti at least once for having too many drivers driving off-log the dot also fined cti several times with penalties as high as dollar_figure c cti off-log hours and expenses legally truck drivers could work only hours per week mr prater would pay the drivers in cash for work beyond hours per week mr prater did not require the workers to sign any documentation when he gave them cash payments and he did not appear to keep any record of the cash payments made cti kept two sets of timecards and separately recorded work done by a driver when he worked over hours a week a driver submitted a trip envelope at the end of each trip listing expenses for the trip on the outside of the envelope and placing the receipts from the trip inside the envelope if a driver had either fuel or toll tickets that did not match the dot logs mr prater would give the driver cash for those receipts in lieu of having the driver submit the expense in the trip envelope mr prater claims that he paid these expenses in cash to conceal from the dot the off-log driving mr prater would then take the receipts for which he had paid cash and place them into a garbage bag which was taken to storage sometimes the dates on the receipts were changed to avoid discovery of the violation of the dot regulations the receipts retrieved from the garbage bags in storage totaled dollar_figure dollar_figure and dollar_figure for tax years and respectively d cti cashing of advance and payroll checks for drivers by mr prater cti provided drivers pretyped advance checks of dollar_figure before they departed on deliveries this allowed the drivers to get started right away without having to stop somewhere to cash their advance checks the checks were drawn on a cti special account and were pretyped so the dispatchers could not write the checks for different amounts the dispatchers cashed these checks for the drivers mr prater also cashed advance checks for the drivers and sometimes cashed the drivers’ paychecks for them many of the first endorsements on the cti special and payroll checks were not made by the payees many of the checks were cashed by the drivers’ wives or roommates while drivers were out of town driving for cti because the drivers were not available to sign the checks e cti other cash payments mr prater would sometimes reimburse drivers for expenses after trips with cash mr prater would also pay cash bonuses to drivers for hot loads which were shipments that needed to be shipped as soon as possible no record of such cash bonuses was maintained further cti employees such as dispatchers were paid in cash on occasion for example mr wright a full-time dispatcher was originally paid dollar_figure weekly by check and dollar_figure in cash mr prater told mr wright not to worry about being paid in cash because everyone cheats the irs mr prater testified that he paid the drivers in cash as an incentive to keep them with cti he further explained that the drivers wanted to be paid in cash often the drivers drove more hours than the dot allowed and cash payments concealed these violations f cti other cash income or cash to pay expenses mr prater would arrange trips for cti clients who paid for exclusive-use loads whereby the client would have use of a whole trailer the clients would pay for this service in cash which was given to mr prater as a result of these cash dealings there were occasions when a substantial amount of cash was lying around mr prater’s office g side business cti had a side business of selling carpet if a cargo of carpet was damaged in shipment the carpet retailer might not accept it as a result cti would often have to absorb the cost of the damaged carpet and sold the excess carpet to wholesalers or smaller companies w j plemons insurance william j plemons owned pi an insurance agency working primarily with freight carriers pi customers would pay pi and pi in turn would pay the insurance carriers after deducting commissions pi wrote insurance policies for cti and personal insurance policies for mr prater pi provided various insurance policies for cti including automobile and truck liability insurance cargo insurance workers compensation insurance and terminal coverage insurance pi would set up multiple accounts for larger clients like cti cti paid fees for liability and cargo insurance based upon gross miles driven or gross_receipts the premiums_paid were based on estimates since cti operated hundreds of trucks a number of claims could arise and consequently pi arranged to hold funds for cti to pay the deductibles as accidents or as insured incidents arose this reserve_account was also used to hold large amounts of off-book receipts of cti on occasion mr prater and cti borrowed money against the cti reserve accounts on deposit with pi to borrow money mr prater would contact mr plemons who would then require mr prater to sign a note if the note was paid off pi employees would document in pi’s books_and_records that it had been paid pi third-party checks and backhaul deposits in addition to insurance for cti pi also handled personal insurance for mr prater and chris frix mr prater’s stepson mr frix worked for pfw a real_estate company created in late that rented apartments built houses and developed land pfw was owned one-third each by mr prater mr frix and bill walraven mr prater and mr frix had client account numbers at pi distinct from the corporate accounts for cti mr frix and mr walraven managed pfw’s day-to-day operations pfw rented housing to cti employees if a cti employee owed pfw rent cti would write an advance check payable to the employee mr frix would then pick up the check from cti as payment to pfw for the employee’s rent typically while a driver was on the road cti would issue a check in the driver’s name and give the check to mr frix other companies mr prater coowned a p transportation a p and chase truck brokers ctb a truck brokerage company that brokered freight in addition he cofounded cpcf inc to purchase a gold’s gym mr prater’s criminal conviction mr prater was a defendant in a criminal tax case in the u s district_court for the northern district of georgia beginning in and ending in on date a grand jury indicted mr prater on multiple felony counts some of mr prater’s associates were also indicted by the grand jury the charges were based upon the assertion that more than dollar_figure million of backhaul and other checks payable to cti was diverted and not reflected on cti’s records a portion of the dollar_figure million was cashed and another portion was funneled through pi cti’s insurance_company on march the indictment was redacted counts and of the redacted indictment all related to charges of violation of sec_7201 the evasion of personal income_tax for through the same years as are here in issue on date a jury found mr prater guilty on count sec_1 through and count of the redacted indictment which included the tax_evasion counts the jury found mr prater not guilty on count sec_23 through of the redacted indictment which related to charges of obstruction of justice mr prater’s defense against the individual tax offenses was that there was no underpayment of income_tax because although the backhaul checks were unreported income the money derived from these checks was used to fund corporate expenses on date the district_court overturned the jury’s convictions on count sec_1 through which were embezzlement charges on date the court entered its judgment pursuant to the verdict mr prater appealed the remaining convictions to the court_of_appeals for the eleventh circuit on date the court_of_appeals in an unpublished opinion overturned the jury’s verdicts on counts through mr prater filed a motion for a hearing en_banc before the court_of_appeals this motion was denied on date on date mr prater filed a petition for a writ of certiorari with the u s supreme court which was denied on date the district_court amended its judgment pursuant to the court of appeals’ findings after all appeals were exhausted mr prater’s conviction for evasion of his individual income_tax for each of the years through remained the present case lance lobar mr lobar cti’s primary outside accountant prepared mr and mrs prater’s personal income_tax returns mr lobar worked primarily with mr warmack in gathering the necessary information for their returns in early mr lobar was diagnosed with multiple sclerosis which resulted in his inability to continue working as an accountant in addition mr warmack became semiretired as of mr prater asked his accountants to include an additional dollar_figure of income on his personal income_tax return respondent accounted for the dollar_figure in calculating petitioners’ deficiency for the notices of deficiency determined that petitioners failed to report income of dollar_figure dollar_figure and dollar_figure for the years at issue respondent classified this unreported income into three broad categories checks written from pi schedule adjustments other transactions schedule adjustments and deposits of cti payroll and other checks schedule adjustments the amounts by reference to schedule sec_1 and in the notices are as follows other income checks written from pi sch dollar_figure dollar_figure other transactions sch dollar_figure dollar_figure deposits of cti payroll and other checks sch dollar_figure dollar_figure dollar_figure schedule check dtd payable to chris frix check dtd for loan to billie bearden check dtd for loan to billie bearden check dtd for loan to pfw properties check dtd for purchase of building in dalton from rbg properties inc dollar_figure big_number dollar_figure dollar_figure dollar_figure check dtd to charles prater used to purchase gold’s gym less a p check included in notes rec stockholder acct less a p check included in notes rec stockholder acct dollar_figure -dollar_figure -dollar_figure total dollar_figure dollar_figure schedule wright cti installment_sale payment to pfw paid in capital gb t deposit on acct blaize cti installment_sale payment to gb t personal acct on wable cti installment_sale payment to calhoun fnb personal acct on hudson cti installment_sale payment to pfw paid in capital first union deposit on acct loan to check-it-out using checks payable to cti frick’s furniture payments total dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number schedule - - deposits of cti payroll and other checks into pfw properties bank acct at gb t deposits of cti payroll and other checks into pfw properties bank acct at first union less deposit amounts not shown as paid in capital less deposit amounts not shown as paid in capital deposits of cti income checks into pfw bank accounts deposits of cti income checks into prater’s acct at gb t dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure -dollar_figure dollar_figure total big_number dollar_figure dollar_figure i the parties’ basic arguments opinion mr prater designed and directed a scheme which caused receipts of over dollar_figure million from cti the trucking business in which he was a part owner to be left off the books of the company over the years at issue mr prater controlled the cash generated by this scheme and diverted the funds for various purposes many of which were related to cti’s business but some of which were personal to him with the help of cti’s insurance agent w j plemons he caused over dollar_figure million to be held in a prepaid insurance account for cti and he directed the use of the account for loans to individuals or entities he selected he also used large amounts of the diverted cti cash to provide unrecorded cash payments to cti’s drivers ostensibly to conceal excess hours of driving from the dot but actually also to hide such payments to the drivers from the irs this scheme resulted in a criminal case against mr prater and several others with multiple counts including tax_fraud and ultimately he was convicted of three counts of income_tax evasion under sec_7201 regarding the joint federal_income_tax returns he filed with his spouse for and respondent would now have us sustain the civil_fraud penalty for all years and also include roughly dollar_figure million of the amounts diverted as mr prater’s taxable_income subject_to the 75-percent penalty respondent maintains that the amounts included in income are based upon specific items petitioners’ representatives counter that mr prater received no additional income as a result of the diversions and that any amounts he did receive are offset by payments he made on behalf of cti before we address the parties arguments we will explain the procedural posture of this case ii procedural history after the criminal case and the expiration of the 3-year and 6-year periods of limitation respondent issued a separate notice_of_deficiency to each petitioner these notices of deficiency collectively the notices were identical in the amounts determined the notices relied heavily upon information developed in the criminal case more specifically upon a schedule used to track the money diverted from cti’s books which was introduced as an exhibit in the criminal case however the explanation of the adjustments in the notices was cryptic at best it read it is determined that you received additional income from w j plemons insurance agency for services rendered and such income represents taxable_income realized by you as shown in exhibit a this statement was augmented by affirmative allegations in the answer which more fully described respondent’s assertions regarding the money flowing through pi nevertheless the explanation in the notices is not accurate regarding the nature of the flow of funds which originated in the operations of cti we find that respondent has the burden_of_proof regarding the affirmative allegations and the question of how much income mr prater received before trial respondent filed a motion for partial summary_judgment based upon mr prater’s criminal conviction of income_tax evasion for through mr prater opposed that motion arguing that he was denied access to witnesses during the criminal trial because the prosecution placed potentially favorable witnesses under threat of prosecution preventing their testifying on his behalf we ruled in date that arguments challenging the criminal conviction which could have been raised on appeal of the criminal case cannot be the basis for disputing the application of collateral_estoppel in the civil case see wapnick v commissioner tcmemo_1997_133 lilley v commissioner tcmemo_1989_602 klein v commissioner tcmemo_1984_392 affd 880_f2d_260 10th cir accordingly we placed the burden_of_proof on mr prater to show by a preponderance_of_the_evidence what portions of the underpayments of tax if any were established are not attributable to fraud however respondent retained the burden to show that there were underpayments of tax in accord with the affirmative allegations in the answer on brief mr prater’s representatives revisit the significance of the criminal conviction and argue that changes in the law of criminal procedure raise questions about the use of the conviction for collateral_estoppel we do not address these arguments because we analyze the fraud issue hereinafter upon the evidence at trial without considering the criminal conviction iii civil_fraud the penalty in cases of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 under sec_6663 that part of the underpayment_of_tax which is due to fraud is subject_to a 75-percent addition_to_tax in applying the penalty under sec_6663 we consider the same elements or long-recognized badges_of_fraud discussed in cases applying sec_6651 and former sec_6653 102_tc_632 see 99_tc_202 fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir since direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent niedringhaus v commissioner supra pincite these badges_of_fraud include understatement of income inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments dealing in cash engaging in illegal activities and engaging in a pattern of behavior that indicates an intent to mislead vogt v commissioner tcmemo_2007_209 affd 336_fedappx_758 9th cir no single factor is necessarily sufficient to establish fraud however a combination of several of these factors may constitute persuasive evidence of fraud niedringhaus v commissioner supra pincite mr prater intentionally caused funds to be unreported on the books_and_records of cti these actions were fraudulent and meet the traditional elements of fraud such as concealment and dealing in cash the issue presented is whether mr prater’s fraud only affected cti’s income or whether it also resulted in his fraudulently underreporting his personal income by concealing funds he diverted from cti for his own use the answer to this question requires an analysis of the facts surrounding each of the adjustments in the notices issued to him iv respondent’s specific adjustments a schedule adjustments respondent determined that checks totaling dollar_figure in and dollar_figure in should be included in mr prater’s income the insurance agency characterized these checks as loans from an advance premium account of cti mr plemons and mr prater conspired to have cti backhaul checks deposited with pi however the evidence does not support respondent’s position that all the diversions were income to mr prater rather cti was credited with the funds on pi’s books although mr prater may have influenced who received the funds as loans from the cti advance premium account he repaid the funds he himself borrowed and with one exception did not personally benefit from the loans the record simply does not support a finding that mr prater took dominion and control_over all these funds for his own use or that he diverted all these funds to himself from cti rather while the funds were not shown on cti’s corporate accounting_records they were with one exception reflected as credited to cti by pi mr prater’s actions were generally consistent with the treatment as advance premium payments by cti and the subsequent checks being loans from the cti credited account at pi the exception to the treatment of funds as property of cti is the dollar_figure check to purchase a building in dalton georgia for the company mr prater coowned with his stepson and pfw this amount was the subject of a loan agreement mr prater signed but this loan was not repaid the record does not support characterizing this amount as a loan mr prater intended to repay a similar check to buy real_estate for a gold’s gym was repaid by mr prater but according to his testimony the purchase of the building in dalton for use as a carpet warehouse was for cti’s business however he had title to the building in dalton placed with pfw despite his testimony we find that mr prater’s arrangement of pfw as the building’s owner was intentional mr prater’s business decisions were not haphazard but rather careful and calculated he alone directed that funds in the cti advance premium account at pi be used to buy property for a different entity in which he and his stepson held a controlling_interest therefore we find that respondent has established that the check for dollar_figure was income to mr prater in but has failed to establish the other schedule amounts were mr prater’s income b schedule adjustments--other transactions the second_phase of respondent’s income adjustments includes a dollar_figure and dollar_figure of payments for furniture in and respectively b four checks deposited in into pfw accounts or mr prater’s personal accounts totaling dollar_figure which related to sales of cti vehicles and c a payment of dollar_figure to a check-cashing business called check-it-out cio which was made with cti funds we will first address the dollar_figure item mr prater maintains this was a loan by cti whether the cio payment was a loan or a payment to facilitate the conversion of cti checks to cash the payment was not made on behalf of mr prater personally but rather for cti even if the payment was made for the illegal purpose of facilitating the concealment of cti income it was not paid for the primary benefit of mr prater and thus is not his income the payments for furniture however were made on behalf of pfw the business in which mr prater had an interest with his stepson respondent has also established a sufficient connection between the dollar_figure of deposits and the proceeds of the sales of vehicles to carry the burden of proving that these deposits were also income to mr prater the record establishes that the vehicles were not mr prater’s property but rather belonged to cti two of the payments for vehicles were made to pfw accounts but were credited as paid-in capital of mr prater accordingly the items apart from the dollar_figure payment to cio are income to mr prater c schedule adjustments--deposits to pfw accounts and mr prater’s personal account the first group of deposits in respondent’s last schedule of adjustments to income is dollar_figure of cti income checks which was deposited into mr prater’s personal account in the record establishes the deposits of cti checks were made to the personal account and therefore we uphold this income adjustment respondent also determined that a group of cti-related checks totaling over dollar_figure deposited into pfw accounts in and is mr prater’s income respondent offsets these adjustments by roughly dollar_figure in for deposit amounts not shown as paid-in capital to mr prater in pfw however the lion’s share of respondent’s adjustment in was not reflected as paid-in capital on the pfw books until many years after and pfw had business relationships with cti providing rental properties to cti truckers and was often paid directly by cti accordingly we find that respondent has not carried the burden of proving that the items in question are mr prater’s income as opposed to the income of pfw v the offset claim mr prater established that cti expenses in excess of respondent’s income adjustments to mr prater’s income were paid during the years at issue in cash through his representatives mr prater reasons that these cash payments should offset all of the income adjustments and he should prevail the record does not reflect however a loan or account receivable arrangement between cti and mr prater regarding the cash funds flowing between cti and mr prater and because of the success of mr prater’s efforts to hide the flow of cti’s receipts converted to cash there is not a specific record to track the source of the cash used to make the payments to drivers that are offered to support the claimed offsets regardless of mr prater’s scheme to cause cti receipts to be off the books and to be reduced to cash in his control we do not accept that he is the source of all the cash payments for cti we have presumed that cti is a separate_entity that must be respected in determining the amounts of income mr prater received likewise mr prater’s calculated efforts to reduce cti’s unrecorded receipts to his unfettered control should not work to his advantage accordingly mr prater has failed to establish that the income adjustments sustained should be offset by the cash used to pay cti’s expenses vi whether the civil_fraud penalty is applicable dealing in cash and hiding receipts are clearly badges_of_fraud and it is difficult to imagine a record with greater evidence of such activities the income adjustments to mr prater are among the cti receipts he sought to shield from the irs and other regulatory agencies the fact that he did not receive all of the unrecorded cti receipts he caused to be converted to cash does not relieve him of the fraud_penalty for the amounts he did receive or use for his personal benefit accordingly mr prater is subject_to the fraud_penalty for each of the years at issue vii mrs prater mrs prater is jointly liable for the deficiencies in income_tax which result from our analysis but by agreement she is not liable for the fraud_penalty to reflect the foregoing decisions will be entered under rule
